DETAILED ACTION
Applicant’s response, filed 28 Sept. 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Sept. 2022 has been entered.
 	
Status of Claims
Claims 1-6 are pending.
Claims 1-6 are rejected.
Claims 1-6 are objected to.

Priority
The effective filing date of the claimed invention is 12 April 2017.

Claim Objections
The objection to claims 1 and 3-4 in the Office action mailed 28 March 2022 has been withdrawn in view of claim amendments received 11 Aug. 2022.
Claims 1-6 are objected to because of the following informalities. This objection is newly recited.
Claims 1 and 3-4 recite “…for each locus in the target sequence, determining/determine a corrected count…by multiplying-the raw count…”, which appears to include a typographical error of “-“ between “multiplying” and “the”, and should recite “…by multiplying the raw count…”.
Claim 2 recites “A method as recited in claim 1, further comprising: obtaining…; and determining a copy number…; determining the condition of interest further comprises…”. To increase clarity and fix a grammatical error, the claim should be amended to recite “…and determining a copy number…; and wherein determining the condition…”.
Claims 5-6 recite “further causes the one or more processors to: obtain partition data…; and determine a copy number…; wherein determining the condition…” and further cause the apparatus to: obtain partition data…; and determine a copy number…; wherein determining the condition…”, respectively, which is a grammatical error and should include an “and” after the steps the one or more processors or apparatus are further caused to perform. Therefore, the claims should recite “…; and determine a copy number…; and wherein determining the condition…”.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 11 Aug. 2022 at pg. 8, para. 1-2 regarding the claim objections have been fully considered but they do not pertain to the newly recited claim objections set forth above.

Claim Interpretation
Claims 1 and 3-4 recite “…obtaining first data that indicates a target sequence of nucleic acid bases at a plurality of loci, wherein the target sequence comprises a plurality of bins, each comprising thousands of loci…; obtaining second data that indicates alignment of millions of sequence reads of DNA fragments in a sample from a subject with the target sequence…; determining a raw count of the reads that start at each locus in the target sequence….; for each locus in the target sequence, determining a corrected count…”. Because the claims recite determining the raw and corrected count for each locus in the target sequence, the claims are interpreted to require determining a raw count and corrected count of the reads at each locus of the entire target sequence, which comprises the thousands of loci in each of the plurality of bins and the plurality of loci.  It is further noted that the plurality of loci may be included in the thousands of loci. 
Claims 2, 5, and 6 recite “…determining an expected count of each stratum…based on the raw counts Hj of each locus j for each fragment….”. The raw counts Hj of each locus j for each fragment are interpreted to refer to the raw counts of reads that start at each locus for each fragment recited in independent claims 1 and 3-4, respectively.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 2, 5, and 6 under 35 U.S.C. 112(a) in the Office action mailed 28 March 2022 has been withdrawn in view of claim amendments received 11 Aug. 2022.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-6 in para. [023] under 35 U.S.C. 112(b) in the Office action mailed 28 March 2022 has been withdrawn in view of arguments received 11 Aug. 2022. Applicant remarks that the raw and corrected counts are determined for each locus in the target sequence or in the plurality of bins because the two sets of loci are the same (Applicant’s remarks at pg. 11, para. 4). Accordingly, as discussed above in claim interpretation, the claims have been interpreted to determine the raw and corrected count of the reads for every locus in the target sequence, which comprises the thousands of loci in each of the plurality of bins of the target sequence.
The rejection of claims 2 and 5-6 in para. [024] and [027] under 35 U.S.C. 112(b) in the Office action mailed 28 March 2022 has been withdrawn in view of claim amendments received 11 Aug. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Any newly recited portion herein is necessitated by claim amendment. 
Claims 2 and 5-6 are indefinite for recitation of “…determining/determine an expected count of each stratum, E(k), in the first partition based on the raw counts Hj of each locus j for each fragment belonging to the stratum k, and…the weighting factor ci for the respective fragment”. Independent claims 1 and 3-4, from which claims 2 and 5-6 respectively depend, recite “…determining/determine a corrected count of reads that start at the respective locus for each fragment by multiplying the raw count for each fragment i with a weighting factor ci that depends on…the fragment size si…”.  Accordingly, claims 1 and 3-4 recite that there is a weighting factor (ci) for each fragment i. Because claims 2 and 5-6 recite “Hj of each locus j for each fragment belonging to the stratum k”, such that there can be multiple fragments corresponding to loci in stratum k, each with their own weighting factor, it is unclear which fragment “the respective fragment” is intended to refer to, and thus which weighting factor ci corresponds to “the weighting factor ci for the respective fragment. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the expected count of a stratum is determined based on the weighting factors of the fragments of loci belonging to the stratum k. To overcome the rejection, the claims can be amended to recite “…, and the weighting factor ci for each fragment of each loci belonging to the stratum k”.
Claims 2 and 5-6 are indefinite for recitation of “…determining/determine an expected count of each stratum, E(k)…determining/determine a copy number of a first bin based on a sum over all loci in the first bin of E(k(j)) for the first partition…”. While the claims recite that E(k) refers to an expected count of stratum k, the metes and bounds of “E(k(j))” are unclear because the claim does not serve to define the term. For example, it is unclear if by “E(k(j))”, Applicant intends to refer to the estimated count E(k) for the stratum k that a particular locus j belongs, such that the determined copy number is based on a sum of E(k) of all loci in the first bin, or if “E(k(j)) is intended to refer to a different expected count specific to locus j. If Applicant intends for E(k(j)) to refer to a  different expected count specific to locus j, it is further unclear if this can refer to any expected count of locus j, or if the expected count of locus j is required to be based on E(k) given the variable is “E(k(j))”. As such, the metes and bounds of the claim are unclear. Clarification is requested. For purpose of examination, E(k(j)) is interpreted to refer to an expected count of locus j determined using the expected count of stratum k for which locus j belongs, as suggested by Applicant’s specification at para. [0070] and FIG. 5. 

Response to Arguments
Applicant's arguments filed 11 Aug. 2022 at pg. 11, para. 3-7 have been fully considered but they do not pertain to the outstanding rejection under 35 U.S.C. 112(b) set forth above.

Applicant’s remarks filed 11 Aug. 2022 at pg. 8, para. 8 to pg. 11, para. 2 have been fully considered, but they do not present any specific arguments regarding the rejection of the claims under 35 U.S.C. 112(b), and instead overview the claimed invention. Examiner appreciates the detailed overview of the claimed invention. 


Applicant's arguments filed 11 Aug. 2022 at pg. 11, para. 8 have been fully considered but they are not persuasive. 
Applicant remarks that based on the amendment of the smallest bin being of the plurality of bins, the rejection of claims 2, 5, and 6 under 35 U.S.C. 112(b) should be withdrawn (Applicant’s remarks at pg. 11, para. 8).
This argument is not persuasive. While the above amendment overcame the rejection of claims 2 and 5-6 in para. [024] of the previous Office action, this amendment does not address the rejection of claims 2 and 5-6 in para. [025]-[026] of the previous Office action, regarding recitation of “the weighting factor ci” and “..the first bin of E(k(j))…”, respectively. Therefore, claims 2 and 5-6 are indefinite for the reasons discussed in the above rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 3-4 being representative) is directed a method, system, and product for determining a condition of interest. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 3-4 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
obtaining/obtain first data that indicates a target sequence of nucleic acid bases at a plurality of loci, wherein the target sequence comprises a plurality of bins, each comprising thousands of loci, for which a relative abundance is indicative of a condition of interest;
obtaining/obtain second data that indicates alignment of millions of sequence reads of DNA fragments in a sample from a subject with the target sequence, the sample comprising multiple fractional components;
obtaining/obtain a probability density function of fragment sizes for a particular fractional component of the sample;
obtaining/obtain a fraction f of the sample associated with the particular fractional component;
determining/determine a raw count of the reads that start at each locus in the target sequence for each fragment i of size si;
for each locus in the target sequence, determining/determine a corrected count of the reads that start at the respective locus for each fragment by multiplying the raw count for each fragment i with a weighting factor ci that depends on the fraction f and a value of the probability density function for the fragment size si; and
determining/determine the condition of interest using the corrected count for the plurality of bins.
The identified claim limitations fall into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the steps of obtaining first data of a target sequence of nucleic acid bases and obtaining second data of aligned reads of DNA fragments involve reading (i.e. obtaining) a reference sequence (e.g. the target sequence) and information about the position of nucleic acid reads relative to the reference, which amounts to a mere analysis of data. Regarding the step of obtaining first data, the claims only require “obtaining/obtain first data that indicates a target sequence of nucleic acid bases at a plurality of loci”, and thus only requires  reading (i.e. obtaining) some reference sequence at a plurality (e.g. 2) loci. The broadest reasonable interpretation of a step of obtaining second data that indicates alignment of millions of sequence reads of DNA fragments in a sample from a subject with the target sequence involves reading information about the position of a nucleic acid read relative to some reference, for millions of reads, which amounts to a mere analysis of data. That is, the limitation does not require aligning sequence reads to any reference genome, and instead only requires acquiring information of already aligned reads. In addition, acquiring this position information for millions of reads does not increase the complexity of the analysis, and instead only requires repeating the analysis individually for each of the reads. Similarly, the steps of obtaining a probability density function of fragment sizes and obtaining a fraction of the sample involve gathering information regarding fragment sizes and the fraction of a component in the sample, which amounts to a mere analysis of data. Determining a raw count of reads at eat locus in the target sequence for each fragment involves counting a number of reads that originated from a particular fragment and that are aligned to each locus, for each fragment, which can be practically performed in the mind. Determining a corrected count for each locus in the target sequence by multiplying the raw count of the locus for each fragment with a weighting factor also can be practically performed in the mind aided with pen and paper for each of the loci. As discussed above, performing the determination of the raw and corrected count for each locus and fragment in the target sequence only requires repeating the analysis for each of the loci, and thus, the recitation of thousands of loci does not increase the complexity of determining a corrected count for each loci. Last, determining a condition of interest using the corrected counts of the bins involves determining if there is an association between the counts and a particular condition, which amounts to a mere analysis of data. That is, other than reciting the limitations are performed by a processor, nothing in the claims precludes the steps from being practically performed in the mind. Therefore, these limitations recite a mental process.
Furthermore, the step of obtaining a probability density function of fragment sizes for a particular fractional component and determining a corrected count for each locus in the target sequence by multiplying the raw count with a weighting factor recite a mathematical concept. First, the probability density function of fragment sizes represents a mathematical relationship between probability and fragment size. See MPEP 2106.04(a)(2) I. A. Furthermore, multiplying the raw count with a weighting factor requires performing mathematical calculations. See MPEP 2106.04(a)(2) I. C. Therefore, these limitations recite a mathematical concept.
Dependent claims 2 and 5-6 further recite an abstract idea. Dependent claims 2 and 5-6 further recite the mental process of obtaining the claimed partition data (e.g. reading information), assigning each locus j to a stratum k(j) of the plurality of strata based on properties in the window positioned to include the locus j, determining an expected count of each stratum, E(k) based on the raw counts Hj of each locus j for each fragment in the stratum k, a total number of loci in the target sequences, and the weighting factor for fragments of loci in the stratum k (e.g. analyzing the raw counts and total number of loci to make a prediction), determining a copy number of a first bin based on a sum of all loci in the first bin, and then determining a condition of the particular fractional component based at least in part on the determined copy number. Claims 2 and 5-6 further recite the mathematical concept of determining a copy number of a first bin based on a sum of all loci, given the limitation requires performing addition. Therefore, claims 1-6 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2 and 5-6 do not include any elements in addition to the recited judicial exception.
The additional element of claim 1 includes:
a processor.
The additional element of claim 3 includes:
a non-transitory computer-readable medium carrying one or more sequences of instructions.
The additional elements of claim 4 include:
at least one processor; and
at least one memory
A processor, memory, and a non-transitory computer-readable medium are generic computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. 
Therefore, the additionally recited elements merely invoke computers as a tool to perform the abstract idea, and, as such, the claims as a whole do not integrate the abstract idea into practical application. Thus, claims 1-6 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception for the following reasons. Dependent claims 2 and 5-6 do not include any elements in addition to the recited judicial exception.
The additional element of claim 1 includes:
a processor.
The additional element of claim 3 includes:
a non-transitory computer-readable medium carrying one or more sequences of instructions.
The additional elements of claim 4 include:
at least one processor; and
at least one memory.
A processor, memory, and a non-transitory computer-readable medium are conventional computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 11 Aug. 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks the independent claims lead to an improvement in the technology of determining the condition of a subject by correcting for bias at the bin or region of interest level, and determining the condition in a subject using new processing of existing measurements has been found patent eligible in CardioNet I, and patents on other ways of determining the condition in a subject by new processing of man-made sequence measurements have been granted, see, e.g. US patents 9,798,854 and 10,847,248 (Applicant’s remarks at 12, para. 2-3).
This argument is not persuasive. An improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology, and the judicial exception alone cannot provide the improvement. Instead, the improvement can be provided by one or more additional elements or by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). Improvements in determining the condition of a subject by the abstract idea of correcting for bias amounts to an improved abstract idea, which is not an improvement to technology. Furthermore, in CardioNet I, the claims were found to be patent eligible because the claims were directed to a patent eligible improved cardiac monitoring device, not merely because they determined a condition of a subject. The instant claims do not improve cardiac monitoring devices, and as discussed above, and improvement in the abstract idea itself is not an improvement to technology. Regarding the cited U.S. patents, every application is examined on its own merits.

Applicant remarks, regarding the previous Office action’s statement that “the alignment information could be relative to a reference sequence of 10 base pairs”, the independent claims require a plurality of bins each with “thousands of loci”, and performing all the steps of the independent claims for over four thousand loci is not something that can be performed mentally with any reliable accuracy, and the Office action has not shown that it can (Applicant’s remarks at pg. 12, para. 4-5).
This argument is not persuasive. Claim 1 recites “obtaining second data that indicates alignment of millions of sequence reads of DNA fragments in a sample from a subject with the target sequence…”. There is no requirement that the alignment was performed with respect to a reference sequence or genome containing the entire target sequence. Accordingly, while the subject may have the target sequence such that some of the sequence reads correspond to the target sequence, the obtained second data only “indicates alignment of millions of reads of DNA fragments”, but is not required to comprise aligned reads to the target sequence, or even a reference sequence comprising the target sequence. Furthermore, as discussed in the previous Office action, the claims only require obtaining data indicating the alignment of the millions of sequence reads, which could involve reading information pertaining to a total genome coverage of the millions of reads, which is data that indicates alignment of the reads, and thus could be practically performed in the mind.
 Regardless, even if some of the aligned sequence reads correspond to the target sequence, under the broadest reasonable interpretation of the claim this sequence includes 4000 base pairs (e.g. thousands of loci for at least two bins). The subsequent step of obtaining a probability density function and a fraction of the sample associated with the particular fractional component do not utilize the aligned read data. The step of determining raw count of the reads at each locus in the target sequence at a particular locus involves analyzing the already aligned read data to count the number of reads aligned to that particular locus to determine, for example, that 5 reads are aligned to that locus. Counting a number of reads can be practically performed in the mind, and repeating this process for each of at least 4000 loci does not increase the complexity of the operation such that the human mind is not equipped to perform the limitation. See MPEP 2106.04(a)(2) III. A (Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations). Furthermore, the step of determining a corrected count of the reads requires multiplying the raw count with a weighting factor, which can be practically performed in the mind (i.e. 5*0.5 = 0.25). As discussed above, repeating this process for 4,000 loci does not increase the complexity of the mental process step. It is further noted that this limitation also recites a mathematical concept. Therefore, even if the step could not be performed mentally, it would still recite an abstract idea. Last, the broadest reasonable interpretation of the step of determining the condition using the corrected counts for the bins (i.e. for at least 4000 loci) can involve analyzing the counts to determine if a region in the target sequence has corrected counts under or a below a particular threshold, which amounts to performing mere data comparisons.

Applicant remarks, regarding the previous Office action’s statement that “first data only requires…two loci of interest in the target sequence”, the claim clearly recites “…wherein the target sequence comprises a plurality of bins, of thousands of loci”, and that the Office action parses the words of the claim to such an extent that a plurality of bins each with thousands of loci in a target sequence only requires two loci (Applicant’s remarks at pg. 13, para. 1).
This argument is not persuasive. The claims  have been interpreted to require performing the steps of determining the raw and corrected counts of the reads at each locus in the target sequence, which comprises the thousands of loci in each of the plurality of bins. However, for the same reasons discussed above, the limitations using the counts of reads at each locus in the target sequence recite a mental process and/or mathematical concept. 

Applicant remarks, regarding the previous Office action’s statement that “Furthermore, the steps of determining a raw count of reads, and then a corrected count of reads do not require that the steps are performed using the millions of sequence reads…”, that a POSIT would understand the statistics of the counts would not pe provided unless all reads were counted, and counting millions of aligned reads spread over more than four thousand loci is not something that can be performed in the mind (Applicant’s remarks at pg. 13, para. 2).
This argument is not persuasive. As discussed above, while there may be millions of aligned reads, there is not requirement that the millions of aligned reads are all aligned to the target sequence. One of ordinary skill in the art would understand that reads could be aligned to anywhere a reference comprising the target sequence used for alignment, and not necessarily only on the target sequence. That is, counting a number of reads aligned to the loci of the target sequence may only require counting about 5 reads for each loci. Similarly, determining the corrected count for the plurality of loci using the raw read count does not require using all millions of the reads. Furthermore, it is noted that even if it was required to determine a raw count of millions of reads, counting, even up to a million, is a mental process. In addition, the limitation of determining the corrected count of reads also recites a mathematical concept. Therefore, even if the limitation could not be practically performed in the mind, it would still recite an abstract idea.

Applicant remarks, regarding the Office action's previous statement that "determining a corrected count further recites a mathematical concept", that cases that recite a mathematical concept used equations that did not depend on the physical meaning of variables, which is not the current situation, and that here, as in CardioNet I, the claims recite a physical concept expressed mathematically that relates to the performance of a man-made sequencing machine operating on man-made portions of a genome to measuring a condition of a subject, and as in a CardioNet I, the additional novel processing produced a new measurement of a condition of a subject, allowing a computer to do something that no computer before was able to perform, and thus the technology improvement is a measurement technology improvement (Applicant’s remarks at pg. 13, para. 3 to pg. 14, para. 1).
This argument is not persuasive. Claim 1 recites "...determining a corrected count of the reads...by multiplying the raw count for each fragment i with the weighting factor ci...and a value of the probability density function for the fragment size si...", and thus requires performing multiplication of various numbers, which recites a mathematical calculation. See MPEP 2106.04(a)(2) C. Furthermore, whether the variables being multiplied correspond to something physical (i.e. have a physical meaning) is not relevant when determining whether the claim recites a judicial exception. Furthermore, as discussed above, improvements in determining the condition of a subject by the abstract idea of correcting for bias amounts to an improved abstract idea, which is not an improvement to technology. In CardioNet I, the claims were found to be patent eligible because the claims were directed to a patent eligible improved cardiac monitoring device, not merely because they determined a condition of a subject. The instant claims do not improve cardiac monitoring devices, and as discussed above, an improvement in the abstract idea itself is not an improvement to technology. Furthermore, in computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). That is, merely invoking a computer as a tool to perform even a novel analysis technique (i.e. the mental process) is not an improvement to technology, and this does not improve the capabilities of a computer.

Applicant remarks that the Office action asserts “a novel analysis technique (i.e. the mental process” equates a novel analysis technique with a mental process which is not a true statement in general or in the present situation either, where there is no mental process recited (Applicant’s remarks at pg. 14, para. 2).
This argument is not persuasive. The previous Office action stated “merely invoking a computer as a tool to perform even a novel analysis technique (i.e. the mental process) is not an improvement to technology.” in response to Applicant’s argument that a general-purpose computer programmed with the inventive technique is effectively a novel processor. The mention of “the mental process” is specifically referring to the mental process recited in the claims, and thus equating a novel analysis technique with the mental process recited in the claims. Furthermore, the argument that the claims do not recite a mental process is not persuasive for the reasons discussed above.

Applicant remarks that the Office action uses circular reasoning saying the claims are directed to an abstract idea because they are directed to an abstract idea, and never address the specific claim limitations that Applicant has offered to distinguish our claims from generic processing, and instead of showing that Applicant’s limitations are not different from generic data processing, the Final Office action lists cases and quotes therefrom (Applicant’s remarks at pg. 14, para. 3).
This argument is not persuasive. As previously discussed, whether the claims recite “generic data processing” (e.g. as opposed to novel processing techniques) is not a consideration under Step 2A, prong 1 of the analysis. Therefore, the Office is not required to provide a breakdown of whether each limitation is “generic data processing”. Furthermore, it is not clear what circular reasoning Applicant is referring to. The claims were found to be directed to an abstract idea because they recite an abstract idea but do not recite any additional elements that integrate the recited judicial exception into a practical application as discussed in the rejection of the claims under 35 U.S.C. 101.

Applicant remarks the Final Office action is in error when it asserts the Applicant’s previous argument offered that the specifics were alone “sufficient”, and this mischaracterizes Applicant’s argument which stated the concepts should be considered together (Applicant’s remarks at pg. 14, para. 4 to pg. 15, para. 2).
This argument is not persuasive. The above statement regarding “Thus, even if the claims do recite specific details pertaining to how the corrected read counts are determined (i.e. the abstract idea recites details), this is not sufficient to integrate a recited judicial exception into a practical application” was specifically in response to whether the claims recite only the idea of a solution or outcome and fail to recite details of how a solution to a problem is accomplished. This was in response to Applicant discussing how in the various cited cases, each patent eligible claim described functionally as saying WHAT was accomplished with a processor, without saying HOW that function is accomplished. Therefore, even if the claims do describe how some solution or function is accomplished, this does not guarantee patentability. It was also discussed in the previous Office action why the instant claims are not patent eligible despite reciting detail as to how a function is accomplished in the claim. It is not clear what additional concepts Applicant wishes the Examiner to consider.

Applicant remarks that the statement “the additional elements of the claim merely invoke computers as a tool to perform an existing process” is another conclusory statement without analysis, and the Office action does not disclose the specific operations represent an “existing process” (Applicant’s remarks at pg. 15, para. 3).
This argument is not persuasive. The analysis regarding the additional elements was provided in the 101 rejection of the claims. As previously discussed The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Accordingly, simply adding a general purpose computer or computer components after the fact to an abstract idea is not sufficient to integrate a judicial exception into a practical application.

Applicant remarks that the Office action’s statement that “Whether the claims recite ‘generic data processing’…is not a consideration under Step 2A, prong 1” mischaracterizes Applicant’s argument, and Applicant has argued that the combination is directed to a technological improvement under prong 2 of step 2A because it is specific, not mental, and not usurping, and not listed under properties that are abstract per se, and allows a computer to provide a measurement it could not perform before (Applicant’s arguments at pg. 15, para. 4).
This argument is not persuasive. First, the claims recite a mental process for the reasons discussed above. Furthermore, regarding whether the claims are “usurping”, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). Therefore, even though the claim does not usurp all uses of reads in determining count bias in relative abundance, this does not demonstrate that a claim is patent eligible. Instead, the claims are analyzed using the Alice/Mayo test to determine whether the claims are patent eligible. 
Furthermore, regarding Applicant’s arguments that the claims allow a computer to perform a measurement it could not before, in computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). As discussed above, merely invoking a computer as a tool to perform even a novel analysis technique (i.e. the mental process) is not an improvement to technology. Therefore, using a computer as a tool to perform an analysis of data, even if novel, does not improve the capabilities of a computer, given a generic computer is capable of processing data. Furthermore, Applicant has not provided any arguments as to how the instant claims improve the capabilities of a computer (e.g. improving the way a computer stores and retrieves data in memory). 

Applicant remarks that the Office action states that “the additional elements of the claim are analyzed to determine whether they integrate the recited judicial exception into a practical application”, and that McRo, Enfish, and CardioNet I would not be patent eligible if this were the case, and that it is not necessary that the additional elements alone incorporate an abstract idea into a practical application (Applicant’s arguments at pg. 15, para. 5 to pg. 16, para. 1). 
This argument is not persuasive. It is noted that next sentence in the Previous Office action, in para. [082], following the above sentence quoted by Applicant, states “In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception.”. The additional elements were considered in combination with the judicial exception and were found to not integrate the recited judicial exception into a practical application for the same reasons previously discussed above.

Applicant remarks that the Final Office action makes a distinction without a difference by stating “in CardioNet I, the claims were found to be patent eligible because the claims were directed to a patent eligible improved cardiac monitoring device, not merely because they determined a condition of a subject” (Applicant’s remarks at pg. 16, para. 2).
This argument is not persuasive. Because under Step 2A, prong 2, whether additional elements (alone or in combination with the judicial exception) integrate a recited judicial exception into a practical application, improvements to specific monitoring devices is a relevant difference. The instant claims merely execute an abstract idea on a processor, which does not represent an improvement to technology as previously discussed. 

Applicant remarks that the Office action erroneously conflates the analysis of Step 2B with the analysis of Step 2A, prong 2 by citing Diamond v. Diehr regarding whether the judicial exception alone cannot provide an improvement to technology (Applicant’s remarks at pg. 16, para. 3).
This argument is not persuasive. A relevant consideration under step 2A, prong 2 is whether an additional element (or combination of elements) may have integrated the exception into a practical application by providing an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a). See MPEP 2106.04(d).  The above quotation cited by Applicant is from MPEP 2106.05(a) specifically regarding improvements to technology, which is a consideration under Step 2A, Prong 2.

Conclusion
No claims are allowed.
Claims 1-6 are free of the art for the reasons discussed in the Office action mailed 23 Aug. 2021. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1672